Citation Nr: 1030680	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-41 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to a compensable initial rating for 
patellofemoral pain syndrome.

3.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to December 
2003.

This appeal arises to the Board of Veterans' Appeals (Board) from 
a Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO) rating decision issued in June 2004.  That 
decision, in pertinent part, granted service connection for 
bilateral patellofemoral pain syndrome and assigned a 
noncompensable rating, but denied service connection for shin 
splints and a psychiatric disorder.  

The Board remanded the case for development in September 2008.  
Since then, service connection for a psychiatric disorder has 
been granted and need not be addressed.  Also since then, the 
United States Court of Appeals for Veterans Claims (Court) 
determined that where, as here, a claimant, or the record raises 
the question of unemployability due to the disability for which 
an increased rating is sought, then part of the increased rating 
claim is an implied claim for a total disability rating based on 
individual unemployability (hereinafter referred to as TDIU).  
Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran 
has claimed that she cannot find work due to inability to sit or 
to stand because of knee pains.  The Board has therefore added a 
TDIU claim to page 1.  Further development is needed to properly 
adjudicate the TDIU claim.

Entitlement to service connection for bilateral shin splints and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right patellofemoral pain syndrome has been manifested 
throughout the appeal period by pain, stiffness, crepitus, and 
possible insecurity in weight-bearing.  

2.  Left patellofemoral pain syndrome has been manifested 
throughout the appeal period by pain, stiffness, crepitus, and 
possible insecurity in weight-bearing.  

3.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent schedular rating for 
right patellofemoral pain syndrome are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5262 (2009).

2.  The criteria for an initial 10 percent schedular rating for 
left patellofemoral pain syndrome are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and her representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice letters were sent to the claimant in February 
2004, October 2008, and in February 2009. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for service-connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and a notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The claimant challenges the initial evaluation for patellofemoral 
pain syndrome following the grant of service connection.  Where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, section 5103(a) 
notice is no longer required because the purpose of that notice 
has been fulfilled.  Id. at 490-91.  Because the notice that was 
provided during the remand period is legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all 
pertinent VA clinical records.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.  The Court stressed 
that rather than showing increased disability, it would be 
necessary for the Veteran to show that the original rating had 
simply been too low.  In a later decision, the Court held that 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  

Bilateral patellofemoral pain syndrome has been rated zero 
percent disabling for the entire appeal period under Diagnostic 
Code 5262.  Diagnostic Code 5262 offers ratings for impairment of 
the tibia and fibula.  Malunion of the tibia and fibula of either 
lower extremity warrants a 10 percent rating when the disability 
results in slight knee or ankle disability.  A 20 percent rating 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent rating requires that the malunion 
produce marked knee or ankle disability.  A 40 percent rating is 
warranted for nonion of tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2009).

A May 2004 VA orthopedic compensation examination report reflects 
a complaint of constant bilateral knee pains, stiffness, and easy 
fatigability.  The Veteran reported that she had fallen several 
times because the left knee gave-out.  She also alleged that she 
could not find a job because of hip and knee pains that occurred 
when sitting or standing.  The examiner elicited mild bilateral 
knee crepitus.  Range of motion of both knees was normal and 
painless.  

A January 2010 orthopedic compensation examination report 
reflects that X-rays of the knees had been negative.  The 
Veteran's complaints included bilateral knee pains, stiffness, 
crepitus, and a feeling of giving way.  The examiner elicited 
mild right knee crepitus.  Range of motion of both knees was 
normal and painless.  No additional functional impairment was 
found after repetitive testing. 

From the above facts, bilateral patellofemoral pain syndrome has 
been manifested by pain, stiffness, crepitus, and possible 
insecurity in weight-bearing.  

According to 38 C.F.R. § 4.45, inquiry will be directed to these 
considerations: ...(c) weakened movement; (d) Excess fatigability; 
(f) interference with sitting, standing, and weight bearing.  The 
fatigability shown in this case and the interference with sitting 
and standing are significant rating factors to be considered.  
According to 38 C.F.R. § 4.59, VA should recognize actually 
painful, unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  Crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Thus, 
bilateral patellofemoral pains and crepitus (bilateral in 2004 
and right-sided in 2010) must be accorded weight.   

Comparing the patellofemoral manifestations shown with the 
criteria of the rating schedule, the criteria for 10 percent 
disability for each knee under Diagnostic Code 5262 are more 
nearly approximated.  This is because patellofemoral pain 
syndrome is productive of no more than slight knee disability and 
the minimum rating offered for slight knee disability under this 
code is 10 percent.  20 percent ratings are not warranted for 
either knee because moderate impairment is not shown.  The 
diagnostic code is clear that ratings under this code are 
unilateral.  Thus, separate 10 percent ratings are warranted for 
each knee.  

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The benefit 
of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  A 10 percent rating will be 
granted for right patellofemoral pain syndrome and a 10 percent 
rating will be granted for left patellofemoral pain syndrome. 

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the Veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, entitlement to TDIU is reasonably raised by the 
record.  As such, the issue is properly before the Board.  
Further development is needed to properly adjudicate the TDIU 
claim, which is addressed in the Remand below.


ORDER

An initial 10 percent rating for right patellofemoral pain 
syndrome is granted, subject to the laws and regulations 
governing payment of monetary benefits.

An initial 10 percent rating for left patellofemoral pain 
syndrome is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

The record raises the issue of entitlement to TDIU.  TDIU may be 
assigned, where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a) (2009).  In this case, the TDIU 
claim has not been developed for Board review and is remanded in 
accordance with the Court's holding in Rice, supra.  

Concerning service connection for bilateral shin splints, in 
September 2008, the Board remanded this claim.  The recent, 
January 2010, VA compensation examiner was asked by the Board in 
its September 2008 REMAND to determine whether the Veteran 
suffers from shin splints and was asked to provide the etiology 
of the claimed disorder.  The January 2010 VA examining physician 
mentioned that the Veteran still has bilateral shin pains that 
prevents hiking activities.  The physician then reasoned that the 
current disability could not be shin splints because of, among 
others, "the failure of the condition to resolve with rest."  
The physician did not, however, offer a current diagnosis for the 
condition.  While the physician concluded that the disorder is 
not shin splints, the Board needs to know the diagnosis and 
etiology of the disability.  

The January 2010 examining physician also noted that a negative 
bone scan, absence of X-ray evidence, and essentially normal 
physical examination support the conclusion that these bilateral 
tibial pains are not shin splints.  However, the service 
treatment reports concluded that those same diagnostic results 
supported a diagnosis of shin splints.  The January 2010 VA 
compensation examination report must be returned to the examiner 
for clarification. 

To facilitate claims file review, the following synopsis of the 
evidence is supplied.

The STRs note occasional complaints and treatment for shin 
splints, also characterized in December 2002 as distal medial 
tibial tenderness.  X-rays showed no fracture.  An April 2003 a 
military sick call report notes that "chronic shin splints" 
were treated.  This condition was also described as "on-going 
ant [anterior] shin pain with PT [physical training].  The 
Veteran's physical training regimen was changed to reduce the 
amount of running.  Physical therapy was scheduled.  In May 2003, 
a bone scan ruled-out stress fractures and the shins were treated 
with ice packs.  She was still on a light duty profile for shin 
splints in September 2003.  There is no separation examination 
report or a report of medical history upon which the Veteran 
might have reported continuing shin pains at the time of 
discharge in December 2003.  

In January 2004, the Veteran reported shin splints to VA.  In a 
May 2004 VA general medical examination report, a VA examiner 
noted that bilateral shin splints arose in November 2002, were 
treated, and then improved.  No assessment or diagnosis was 
offered.   

Accordingly, this case is remanded to the AMC for the following 
action:

1.  The AMC should return the claims file 
to the January 2010 joints examiner for an 
addendum.  The physician is asked to do the 
following:

I.  Note a review of the claims file 
in the report. 

II.  Comment on the complaints of 
bilateral shin pains and offer a 
diagnosis for the condition, if 
possible.  

III.  If no diagnosis is offered 
above, explain the rationale for the 
January 2010 conclusion that a 
negative bone scan, absence of X-ray 
evidence, and essentially normal 
physical examination support the 
conclusion that this is not shin 
splints, as that conclusion 
controverts the conclusion drawn in 
the STRs.  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  The Veteran may 
be re-examined if necessary.  If the 
specified physician is unavailable, a 
qualified substitute may be used.  

2.  Following the above development, the 
AMC should review all the relevant evidence 
and re-adjudicate the service connection 
claim.  

3.  Following adjudication of the service 
connection claim above, the AMC should 
develop the TDIU claim as necessary.  
Following development and re-adjudication 
of the TDIU claim, if TDIU is not granted, 
the AMC should submit it to the Director, 
Compensation and Pension Service, for 
extraschedular consideration in accordance 
with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

4.  Following all development and re-
adjudication set forth above, if any 
benefit sought is not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The Veteran 
and her representative should be afforded 
an opportunity to respond to the SSOC 
before the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
If an examination is scheduled, failure to report for a scheduled 
examination, without good cause, may result in adverse 
consequences on the claim for benefits.  38 C.F.R. § 3.655(b) 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


